         Case 1:19-cr-00745-RMB Document 53
                                         52 Filed 01/21/21
                                                  01/20/21 Page 1 of 1




January 20, 2021

By ECF

Hon. Richard M. Berman
United States District Judge
Southern District of New York

Re: United States v. Mitchell McPhee, 19 Cr. 745 (RMB)

Dear Judge Berman:

I write with the consent of the Government to respectfully request a 30-day adjournment of the
January 25 telephone conference in this matter. The reason for this request is because Mr.
McPhee has been quarantined for the past two weeks due to possible exposure to COVID-19,
and has had limited ability to review discovery and communicate with counsel as a result. In
addition, the Government and I are in discussions toward a possible disposition, but have not yet
reached that disposition. Accordingly, there is little to report to the Court on the 25th, and an
adjournment would allow more time to make progress towards a resolution.

As noted, the Government consents to this request. Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
                                                  Application granted. Conference
Assistant Federal Defender
                                                  adjourned to Monday, March 1, 2021
                                                  at 10:30 AM. Speedy trial time is
212.417.8792
                                                  excluded for the reasons set forth in
jonathan_marvinny@fd.org
                                                  this letter.
cc: Louis A. Pellegrino, Esq. (by ECF)



                                                        1/21/21
